ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
I,The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent submitted false billing for work not performed in connection with the representation of his clients. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which respondent acknowledges that his conduct constitutes a violation of Rule 8.4(c) of the Rules of Professional Conduct. Having reviewed the petition.
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael S. Sepcich, Louisiana Bar Roll number 24877, be and he hereby is dis*915barred, retroactive to July 9, 2010, the date of his interim suspension. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
KNOLL, J., dissents, would reject the joint petition and impose permanent disbarment.